ON SUGGESTION OF ERROR.
It is true that appellee testified that the injury would not have occurred except for the improper parking of the truck. He testified further, however, that another helper would have avoided the injury, notwithstanding the faulty parking of the truck; in other words, that the want of sufficient help proximately contributed to the injury, and, according to his testimony, that the want of sufficient help was caused by the fault of appellant. Putting it differently — the improper parking of the truck and the want of sufficient help concurred in bringing about the injury.
Suggestion of error overruled. *Page 489